Citation Nr: 1133661	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-37 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO decision, which denied a claim for service connection for bilateral hearing loss.

The Board notes that the Veteran indicated in his July 2007 notice of disagreement (NOD) that he wished to appeal the denial of his claim for service connection for tinnitus.  However, during the course of this appeal, this claim was granted in an October 2007 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to service connection for tinnitus is not currently on appeal before the Board.

The Board notes that additional medical evidence has been associated with the claims file since the statement of the case (SOC) was issued.  However, as this evidence is not pertinent to the claim currently on appeal before the Board, and the Veteran's claim for service connection for bilateral hearing loss is being granted, as will be discussed below, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim accordingly.

Additionally, the Board notes that a new Appointment of Veteran's Service Organization as Claimant's Representative form was received in April 2009 appointing Vietnam Veterans of America as the Veteran's representative.  A letter was issued to the Veteran from the Board in July 2009 informing him that this form was not submitted in a timely manner and requesting that he explain any reason for his delay in filing this request.  The Veteran responded with a letter dated in July 2009 indicating that there had been a misunderstanding and that he never intended to change his representative.  As such, the Board will proceed to adjudicate the claim with no change being recognized with regard to his representative. 

Furthermore, in adjudicating this claim, the Board notes that the certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  With regard to the Virtual VA paperless claims processing system, instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide an appellant's claim for benefits.  While the majority of records from this claims file are associated with the physical claims file and all records pertinent to the claim currently on appeal before the Board are associated with the claims file, because some documents were added to the electronic version of this file as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board has reviewed all electronic and paper records associated with this file.  

Finally, the Board notes that the Veteran's representative requested in the August 2011 Informal Hearing Presentation that a claim for entitlement to service connection for retinopathy or visual impairment, to include as secondary to service-connected diabetes mellitus be referred for appropriate adjudication.  As such, the issue of entitlement to service connection for retinopathy or visual impairment, to include as secondary to service-connected diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's bilateral hearing loss is shown to be causally or etiologically related to his military service.




CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for bilateral hearing loss, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he currently experiences hearing loss as a result of his active duty service.  Specifically, the Veteran asserted in an August 2007 statement that his advanced individual training was with the M60A1 Patton combat track tank, as a loader, gunner, and driver.  He asserted that extreme noise was produced by the tanks and that he was also exposed to noise from the firing of guns and machine guns. 

A review of the Veteran's service treatment records does not reflect any complaints, treatment, or diagnoses of hearing loss during service.  A July 1966 summary report of examination for organic hearing loss reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
X
0 (5)

The table reflects ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

An August 1968 summary report of examination for organic hearing loss reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
15
15
15
X
15

With regard to a current disability, the Board notes that the Veteran underwent a VA audiological examination in September 2007.  The examiner reviewed the claims file.  The Veteran reported constant bilateral tinnitus and hearing loss and reported service in armor in combat.  The Veteran also reported that he was exposed to noise from tanks, tank guns, artillery support, and small weapons fire during service.  Post-service, he reported working in office environments in retail.  He reported no occupational or recreational noise exposure.  The Veteran denied ototoxic drugs, ear pathologies, and family history of hearing loss.  The examiner noted that the Veteran's separation hearing evaluation revealed hearing sensitivity within normal limits between 500, 1000, 2000, and 4000 Hertz bilaterally.  The examiner noted that bilateral hearing loss is not caused by or a result of the Veteran's hearing loss.  The examiner further noted that the Veteran's claim file documents acoustic trauma, and his tinnitus is consistent with noise exposure.  The examiner concluded that at least some of the Veteran's constant bilateral tinnitus is at least as likely as not caused by or a result of the Veteran's military service.  Upon examination, the Veteran was noted as having an auditory threshold of 40 decibels or greater in several of the frequencies 500, 1000, 2000, 3000, 4000 Hertz bilaterally.  As such, the Veteran has met the criteria for bilateral hearing loss as set forth under 38 C.F.R. § 3.385.

The Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

In this regard, the Board notes that the Veteran was granted service connection for posttraumatic stress disorder (PTSD) in a June 2007 rating decision based on the verification of his claimed stressor that he came under fire during active duty.  Under U.S.C.A. § 1154(b) (West 2002), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  Therefore, the Board finds that the Veteran's description of being exposed to noise in service is consistent with the circumstances, hardships, and conditions of his combat service and is presumed credible under 38 U.S.C.A. § 1154(b) (West 2002).

Moreover, the Board notes that the Veteran was granted service connection for tinnitus in an October 2007 rating decision.  In this decision, the RO conceded exposure to acoustic trauma in service based on verification from the service department that the Veteran's unit received incoming rounds.  
Upon review of the evidence of record, the Board notes the statement of the September 2007 VA examiner indicating that "Bilateral hearing loss is not caused by or a result of the Veteran's hearing loss."  It is unclear what precisely the examiner intended this statement to mean or whether this was merely a typographical error.  Regardless, in light of the fact that the Veteran has a current diagnosis of bilateral hearing loss according to VA standards; that in-service exposure to acoustic trauma has been conceded; that the Veteran's service treatment records reflect that his hearing did decrease in acuity slightly from his July 1966 entrance examination to his August 1968 separation examination at 1000, 2000, and 4000 Hertz bilaterally; and that the claims file contains no medical opinions specifically stating that the Veteran's bilateral hearing loss is not related to his active duty service, the Board will resolve all reasonable doubt in favor of the Veteran and grant his claim for service connection for bilateral hearing loss. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


